DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, examiner recommends amending as suggested in the interview to better define what is meant by “attribute” and “3D process”, as these terms can be read very broadly. Alternatively, as both the current application and also Krief et al. (see [0010]) indicate reasons a process that does not require user input can be beneficial, if the current application uses another method to obviate the need for user input, this could also be a path to allowance.
Applicant’s arguments, see page 5, filed 22 December, 2021, with respect to the 35 USC 112 rejection along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 112 rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 12-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. (US 20060007533 A1) in view of Krief et al. (US 20070069106 A1).

Regarding claim 1, Eichhorn et al. disclose a microscope (abstract) comprising: a processor configured to execute instructions which cause the microscope to: capture, using the image capture device, an initial image set of the sample (For example, one method as disclosed herein allows for one or more microscope slides to be positioned in an image acquisition device that scans the specimens on the slides and makes two dimensional images at a medium or high resolution.  Alternatively, the entire specimens can be captured at once in a low resolution "macro" image.  These high or low resolution two dimensional images are provided to an image viewing workstation where they are viewed by an operator, [0025], review the two dimensional image(s), [0039]); identify, in response to the initial image set, an attribute of the sample (pan and zoom the two dimensional image at the image viewing workstation and select an area of interest for scanning at multiple depth levels, [0013], selects an area of interest for scanning at multiple depth levels, scans the specimen at the location, [0025], “Next, the LAD receives three dimensional scan parameters, as illustrated in step 270.  These parameters may include length and width identifiers that uniquely describe a region of the specimen in coordinates that relate to the stage of the IAD upon which the microscope slide sits.  Other parameters may also include the number of Z-planes desired in the Z-stack.  Additionally, the parameters may include the desired spacing between Z-planes in the Z-stack.”, [0040], “The three dimensional 
In this example, the objective lens 400 has a focus depth of 1 micron so that 10 contiguous Z-planes 460 cover the entire thickness of the region 420, [0048]); and generate, using the determined 3D process, an output image set comprising more than one focal plane (The image acquisition device receives a set of Z-stack parameters including a location and a depth and then scans a series of Z-plane images, where each Z-plane image corresponds to a portion of the specimen within the depth parameter, [0013], scans the specimen at the location in a series of Z-plane images, [0025], the IAD captures the various Z-planes in the Z-stack, [0041], the IVW receives the three dimensional scan parameters and sends the parameters to the IAD, [0042], the LAD captures the Z-plane images in the Z-stack, [0043], parameters may then be sent to the IAD for to facilitate image capture for the Z-stack, [0044], “This is because when the example Z-stacks were captured, the middle depth of the Z-stack was set for the same depth at which the initial two dimensional image 450 was captured.  Accordingly, to arrive at 

Eichhorn et al. do not explicitly disclose an illumination assembly and an image capture device configured to collect light from a sample illuminated by the illumination assembly. It would have been obvious at the time of filing to one of ordinary skill in the art the microscopes described would have had an illumination source, as Eichhorn et al. indicate “More recently, conventional computer implemented microscope systems have provided the ability to remotely access high resolution images of microscope slides for a number of years.  Devices capable of creating such images fall into two broad categories: (1) remote controlled (or robotic) microscopes; and (2) imagers, which create some type of electronic or photographic image of some, or all, of the specimen.  Each type has its advantages and disadvantages, many of which are unique to the particular application” ([0006]) and in order to create images or view a sample, some form of internal or external illumination would necessarily be required.

Eichhorn et al. do not disclose performing analysis on the initial image set independently from a user.

Krief et al. teach capture, using the image capture device, an initial image set of the sample (focus map one direction, [0039], Fig. 10, each image of the stack, [0059], complete stack, [0073], first scan, regular progressive scan, [0074]); identify, by the processor in response to the initial image set, an attribute of the sample by performing analysis on the initial image set digital operator such as the variance is used to evaluate the contrast, as shown in FIG. 3. The image exhibiting the highest value of contrast is kept as the best focus image at the X, Y position, [0059], Z-value corresponding to the highest-contrast in the stack is extracted, [0075]); determine, in response to identifying the attribute, a three-dimensional (3D) process 

Eichhorn et al. and Krief et al. are in the same art of virtual slide systems (Eichhorn et al., abstract; Krief et al., [0009]-[0010]). The combination of Krief et al. with Eichhorn et al. will enable the use of a process that does not require user input. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the automated nature of Krief et al. with the invention of Eichhorn et al. as this was known at the time of filing, the combination would have predictable results, and as Krief et al. indicate this technology allows for rapid focusing and acquisition of images ([0003]).

Regarding claim 10, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further imply identifying the attribute comprises estimating the attribute corresponding to one or more locations of the sample (Next, the LAD receives three dimensional scan parameters, as illustrated in step 270.  These parameters may include length and width identifiers that uniquely describe a region of the specimen in coordinates that relate to the stage of the IAD upon which the microscope slide sits.  Other parameters may also 

Regarding claim 12, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the attribute comprises a thickness of the sample at one or more locations of the sample (specimen having varying thickness according to an embodiment of the present invention, [0021], In this particular embodiment, the focus depth of the objective lens is 1 micron so that 10 contiguous Z-planes are captured and collectively cover the entire 10 micron thickness of the specimen, [0035], focus depth of 1 micron so that 10 contiguous Z-planes 460 cover the entire thickness of the region 420, [0048]).

Regarding claim 13, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the attribute comprises a depth of the sample at one or more locations of the sample (image acquisition device receives a set of parameters for the multiple depth level scan, including a location and a depth, abstract, [0013], [0025], middle depth of the 

Regarding claim 14, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the 3D process comprises capturing images at a plurality of distances between the image capture device and the sample, and a number of focal planes for the 3D process is greater than a number of distances in the plurality of distances (This is typically accomplished by capturing multiple images at the same location on the specimen but at varying focal depths.  A set of images acquired from one location on the specimen at different focus depths is called a "Z-stack" and each individual image in the Z-stack is called a "Z-plane.", [0034], Finally, in step 275 the IAD captures the various Z-planes in the Z-stack.  These Z-planes can then be sent to the IDS for storage along with the two dimensional image as part of the same virtual slide.  In one embodiment, the capturing of the Z-stack proceeds down the Z-plane levels as shown in FIG. 3.  For example, the IAD may first capture Z-plane 1 and then move the objective lens relative to the stage (or vice-versa) and capture Z-plane 2 and so forth until all of the Z-planes in the Z-stack have been captured, [0041], Advantageously, when a user encounters a Z-stack, the IVW may provide the user with the ability to select each Z-plane in the Z-stack for individual viewing.  Furthermore, intermediate focus depth levels can be interpolated by the IVW to provide the user with continuous imagery data for the entire specimen in the area of the Z-stack.  Accordingly, although a finite number of Z-plane images are captured as part of the Z-stack, the user can zoom through a nearly infinite number of focus depths, [0054]) [as there are multiple focal depths for only a limited number of images, this indicates there are more focal depths than there are actual distances].

Regarding claim 17, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the 3D process comprises a plurality of focus levels for adjusting the image capture device (This is typically accomplished by capturing multiple images at the same location on the specimen but at varying focal depths.  A set of images acquired from one location on the specimen at different focus depths is called a "Z-stack" and each individual image in the Z-stack is called a "Z-plane.", [0034], Finally, in step 275 the IAD captures the various Z-planes in the Z-stack.  These Z-planes can then be sent to the IDS for storage along with the two dimensional image as part of the same virtual slide.  In one embodiment, the capturing of the Z-stack proceeds down the Z-plane levels as shown in FIG. 3.  For example, the IAD may first capture Z-plane 1 and then move the objective lens relative to the stage (or vice-versa) and capture Z-plane 2 and so forth until all of the Z-planes in the Z-stack have been captured, [0041], Advantageously, when a user encounters a Z-stack, the IVW may provide the user with the ability to select each Z-plane in the Z-stack for individual viewing.  Furthermore, intermediate focus depth levels can be interpolated by the IVW to provide the user with continuous imagery data for the entire specimen in the area of the Z-stack.  Accordingly, although a finite number of Z-plane images are captured as part of the Z-stack, the user can zoom through a nearly infinite number of focus depths, [0054]).

Regarding claim 18, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the attribute comprises at least one of a thickness, a density, a depth, a color, a stain structure of the sample, a distance from a lens of the image capture device, a plurality of distances between the lens of the image capture device and the sample, a plurality of focal planes of the sample in relation to the image capture device, a sample structure, a convergence value, a pattern, or a frequency determined based at least on one of 

Claims 2-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. (US 20060007533 A1) and Krief et al. (US 20070069106 A1) as applied to claim 1 above, further in view of Stoppe et al. (US 20180122092 A1).

Regarding claim 2, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. further indicate the 3D process comprises capturing one or more subsequent images of the sample using one or more image capture settings for the image capture device (image acquisition device receives a set of Z-stack parameters including a location and a depth, [0013], each Z-plane image corresponds to a depth level portion of the specimen within the depth parameter, selects an area of interest for scanning at multiple depth levels, scans the specimen at the location, [0025], “Next, the LAD receives three dimensional scan parameters, as illustrated in step 270.  These parameters may include length and width identifiers that uniquely describe a region of the specimen in coordinates that relate to the stage of the IAD upon which the microscope slide sits.  Other parameters may also include the number of Z-planes desired in the Z-stack.  Additionally, the parameters may include the desired spacing between Z-planes in the Z-stack.”, [0040], “The number and spacing of the images in a Z-stack are configurable, and dependent upon the sample type and nature of the medical application”, [0037], LAD receives three dimensional scan parameters, [0040], “The three dimensional scan parameters may include the location of the area to be revisited for Z-stack capture, the length 

Eichhorn et al. and Krief et al. do not explicitly disclose the 3D process comprises capturing one or more subsequent images of the sample using one or more illumination conditions of the illumination assembly and one or more image capture settings for the image capture device.

Stoppe et al. teach a 3D process comprises capturing one or more subsequent images of the sample using one or more illumination conditions of the illumination assembly (a modifiable illumination angle should be understood to mean an illumination angle which is modifiable in respect of the absolute value and/or in respect of the direction, [0043], processes the plurality of images of the object that were captured for the plurality of illumination angles, combines the images in order to obtain a results image with an increased depth of field, displacement of image elements (pixels), wherein the displacement may depend on the illumination angle and on the orientation of the part of the object, which was imaged on the respective image element, in the z-direction, [0045], “The basis for producing images with an increased depth of field according to some embodiments is the discovery that the location at which respective parts of an object to be recorded are imaged on the image sensor depends on the illumination 

Eichhorn et al. and Stoppe et al. are in the same art of z-stacks (Eichhorn et al., [0042]; Stoppe et al., [0034], [0048]). The combination of Stoppe et al. with Eichhorn et al. and Krief et al. allows the user to make adjustments to the illumination angle. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the illumination angle of Stoppe et al. with the invention of Eichhorn et al. and Krief et al., as this was known at the time of filing, the combination would have predictable results, and as Stoppe et al. indicate, “In particular, this displacement can be selected in such a way that the offset between different illumination directions is compensated.  If the images processed thus are then summed, an image with an increased depth of field arises” ([0054]) and “The illustrated embodiments offer 

Regarding claim 3, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Stoppe et al. further indicate a number of illumination conditions for the 3D process is greater than a number of illumination conditions for capturing the initial image set (An illumination angle for illuminating the object is set to different values for recording the plurality of images, [0040], This can be repeated at different illumination angles until, at step 32, the object is illuminated at an N-th illumination angle and an N-th image is recorded.  Here, N may be greater than 2, for example lie between 10 and 40, [0049], individual images, i.e. the images illuminated at the various illumination angles, in the respective segments are displaced in such a way that mutually corresponding structures in the segments are overlaid to the best possible extent, [0064], illumination at certain angles, [0074]).

Regarding claim 4, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Eichhorn et al. and Stoppe et al. further disclose the 3D process comprises determining a plurality of focal planes for capturing the one or more subsequent images based at least on the attribute, and the one or more illumination conditions and the one or more 

Regarding claim 5, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Eichhorn et al. further disclose the one or more subsequent images are taken at one or more locations of the sample determined based at least on the attribute (image acquisition device receives a set of Z-stack parameters including a location and a depth, [0013], each Z-plane image corresponds to a depth level portion of the specimen within the depth parameter, selects an area of interest for scanning at multiple depth levels, scans the specimen at the location, [0025], “Next, the LAD receives three dimensional scan parameters, as illustrated in step 270.  These parameters may include length and width identifiers that uniquely describe a region of the specimen in coordinates that relate to the stage of the IAD upon which the microscope slide sits.  Other parameters may also include the number of Z-planes desired in the Z-stack.  Additionally, the parameters may include the desired spacing between Z-planes in the Z-stack.”, [0040], “The three dimensional scan parameters may include the location of the area to be revisited for Z-stack capture, IVW receives the three dimensional scan parameters, [0042]).

Regarding claim 6, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Eichhorn et al. and Stoppe et al. further indicate the 3D process comprises performing a 3D reconstruction of the sample based at least on a subset of images captured by the image capture device (Eichhorn et al., A set of images acquired from one location on the specimen at different focus depths is called a "Z-stack" and each individual image in the Z-stack is called a "Z-plane.", [0034], Z-plane image may also be a combination of several fields of view combined together.  The number and spacing of the images in a Z-stack are configurable, [0037], Various different calibrations may also be used for the planes in a Z-stack in order to optimize the capture of imagery data of actual tissue for inclusion in the virtual slide image, 

Regarding claim 7, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Stoppe et al. further indicate the 3D process comprises performing a 2.5D reconstruction of the sample based at least on a subset of images captured by the image capture device in order to generate 3D data from the sample (can see 2.5D in Fig. 2 & Fig. 7, “FIG. 7 is a block diagram illustrating an example scan path for an image acquisition device over a specimen having varying thickness according to an embodiment of the present invention.  In the illustrated embodiment, an objective lens 400 is shown over a tissue sample 100 on a microscope slide 110.  The objective lens, when scanning the tissue 100 travels along a scan path 410 and passes over the tissue 100.  The tissue 100 may be highly uneven (e.g., as seen through a 40.times.  objective lens at the micron level) and comprises several thick regions 420, 430, and 440.  For purposes of this example, the thick region 420 is 10 microns, the thick region 430 is 5 microns, and the thick region 440 is also 6 microns.  These thick regions are separated by valleys in the tissue that are not thick and, for example, are 0.5 microns thick and 1 micron thick”, [0046], “Z-stack 425 corresponds to thick region 420 and comprises 10 Z-planes.  In this example, the objective lens 400 has a focus depth of 1 micron so that 10 contiguous Z-planes 460 cover the entire thickness of the region 420.  Z-stack 435 corresponds 

Regarding claim 8, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 2. Eichhorn et al. and Stoppe et al. further indicate the 3D process comprises performing focus stacking for the sample based at least on a subset of images captured by the image capture device (Eichhorn et al., A set of images acquired from one location on the specimen at different focus depths is called a "Z-stack" and each individual image in the Z-stack is called a "Z-plane.", [0034], Z-plane image may also be a combination of several fields of view combined together.  The number and spacing of the images in a Z-stack are configurable, [0037], Various different calibrations may also be used for the planes in a Z-stack in order to optimize the capture of imagery data of actual tissue for inclusion in the virtual slide image, [0050]; Stoppe et al., a plurality of images are recorded at different illumination angles are provided.  The plurality of images are combined, abstract; combines the images in order to obtain a results image with an increased depth of field, displacement of image elements (pixels), wherein the displacement may depend on the illumination angle and on the orientation of the part of the object, which was imaged on the respective image element, in the z-direction, [0045]).

Regarding claim 9, Eichhorn et al. and Krief et al. and Stoppe et al. disclose the microscope of claim 8. Eichhorn et al. and Stoppe et al. further indicate the 3D process comprises capturing a plurality of images at a respective plurality of focal planes (Eichhorn et al., scans and zooms the two dimensional image and selects an area of interest for scanning at multiple depth levels (Z-planes), abstract, [0026] The IAD 20 may acquire images from the slide at any location 

Regarding claim 15, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. and Krief et al. do not disclose capturing the initial image set comprises capturing the initial image set of the sample using a plurality of illumination conditions for illuminating the sample, and the plurality of illumination conditions comprises at least one of an illumination angle, an illumination wavelength, or an illumination pattern.

Stoppe et al. teach capturing the initial image set comprises capturing the initial image set of the sample using a plurality of illumination conditions for illuminating the sample, and the 

Eichhorn et al. and Stoppe et al. are in the same art of z-stacks (Eichhorn et al., [0042]; Stoppe et al., [0034], [0048]). The combination of Stoppe et al. with Eichhorn et al. and Krief et al. allows the user to make adjustments to the illumination angle. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the illumination angle of Stoppe et al. with the invention of Eichhorn et al. and Krief et al., as this was known at the time of filing, the combination would have predictable results, and as Stoppe et al. indicate, “In particular, this displacement can be selected in such a way that the offset between different illumination directions is compensated.  If the images processed thus are then summed, an image with an increased depth of field arises” ([0054]) and “The illustrated embodiments offer various advantages over conventional methods and apparatuses for recording images with an increased depth of field.  By way of example, the measurement can be faster than a conventional z-stack since no mechanical setting of the focus is possible.  In certain 

Regarding claim 16, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. and Krief et al. do not disclose the 3D process comprises capturing one or more subsequent images of the sample using a plurality of illumination conditions for illuminating the sample, and the plurality of illumination conditions comprises at least one of an illumination angle, an illumination wavelength, or an illumination pattern.

Stoppe et al. teach the 3D process comprises capturing one or more subsequent images of the sample using a plurality of illumination conditions for illuminating the sample, and the plurality of illumination conditions comprises at least one of an illumination angle, an illumination wavelength, or an illumination pattern (plurality of images are recorded at different illumination angles are provided, abstract, [0039], [0040], “The illumination device can be configured in such a way that the absolute value of the illumination angle 4, which is included with an optical axis 5, can be modified.  Additionally, or alternatively, the illumination device can be configured in such a way that the illumination angle can be modified in terms of the direction, i.e. a direction of the beam 3 with which the object can be illuminated at an illumination angle 4 can be moved around the optical axis 5 in the polar direction.  As a consequence, a modifiable illumination angle should be understood to mean an illumination angle which is modifiable in respect of the absolute value and/or in respect of the direction”, [0043]).

Eichhorn et al. and Stoppe et al. are in the same art of z-stacks (Eichhorn et al., [0042]; Stoppe et al., [0034], [0048]). The combination of Stoppe et al. with Eichhorn et al. and Krief et al. allows the user to make adjustments to the illumination angle. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the illumination angle of Stoppe et al. with the invention of Eichhorn et al. and Krief et al., as this was known at the time of filing, the combination would have predictable results, and as Stoppe et al. indicate, “In particular, this displacement can be selected in such a way that the offset between different illumination directions is compensated.  If the images processed thus are then summed, an image with an increased depth of field arises” ([0054]) and “The illustrated embodiments offer various advantages over conventional methods and apparatuses for recording images with an increased depth of field.  By way of example, the measurement can be faster than a conventional z-stack since no mechanical setting of the focus is possible.  In certain circumstances, the number of required measurements is also lower than in conventional methods.  Depending on the available computational power, the results image with increased depth of field can be created more quickly”, ([0076]), indicating a greater depth of field such as from the imaging process described by Eichhorn et al. can be achieved when the illumination angles of Stoppe et al. are incorporated into the invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. (US 20060007533 A1) and Krief et al. (US 20070069106 A1) as applied to claim 1 above, further in view of Schnitzler et al. (US 20160306159 A1).

Regarding claim 11, Eichhorn et al. and Krief et al. disclose the microscope of claim 1. Eichhorn et al. and Krief et al. do not explicitly disclose the 3D process is performed within a threshold time from capturing the initial image set.

Schnitzler et al. teach the 3D process is performed within a threshold time from capturing the initial image set (“For example, switching from the first to the second image processing mode can be based on subsequent sets of input image data, whereas the switching from the second to the first mode can be based on subsequent settings data.  Moreover, different thresholds for the change in subsequent image and/or settings data may be used.  For example, the threshold for switching from the first to the second image processing mode can be lower than the threshold for switching from the second to the first mode.  In addition or alternatively, an absolute threshold may be used by using a reference set of image and/or settings data.  The reference set may be time-varying, e.g. by defining a reference set every pre-determined number of subsequent image and/or settings data or after a defined time period has elapsed.  Using an absolute threshold instead or in addition to a threshold which applies to two consecutive sets of data avoids that a series of sub-threshold changes goes unnoticed”, [0013], second image processing mode at least one multi-image processing method can be employed, this can be for example z-stacking, in which an enhancement of the depth of field is achieved by combining several pictures with a different focal length, [0018], microscopic image controller device 1 will be automatically switched to the second image processing mode 120 and a series of images will be taken with a variation in a parameter in one of the steps 123A, 123B, 123C, or 123D.  Possible multi-image processes could be iris fusion 123A, z-stacking 123B, [0049]).

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. (US 20060007533 A1) and Krief et al. (US 20070069106 A1) as applied to claim 18 above, further in view of Van Leeuwen et al. (US 20170116734 A1).

Regarding claim 19, Eichhorn et al. and Krief et al. disclose the microscope of claim 18. Eichhorn et al. and Krief et al. do not explicitly disclose the sample is stained and the color analysis comprises determining the attribute for an area of the sample based at least on comparing a color or stain structure of the area with a color or stain structure of another area of the sample.

Van Leeuwen et al. teach the sample is stained and the color analysis comprises determining the attribute for an area of the sample based at least on comparing a color or stain structure of the area with a color or stain structure of another area of the sample (The image analyzing unit is configured to indicate a region of interest in the image as reference region, to extract a 

Eichhorn et al. and Van Leeuwen et al. are in the same art of microscopes and microscope slides (Eichhorn et al., abstract; Van Leeuwen et al., [0016]). The combination of Van Leeuwen et al. with Eichhorn et al. and Krief et al. allows for the comparison of staining regions within a slide. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the staining of Van Leeuwen et al. with the invention of Eichhorn et al. and Krief et al., .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichhorn et al. (US 20060007533 A1) and Krief et al. (US 20070069106 A1) and Van Leeuwen et al. (US 20170116734 A1) as applied to claim 19 above, further in view of Bueren et al. (US 20180143214 A1).

Regarding claim 20, Eichhorn et al. and Krief et al. and Van Leeuwen et al. disclose the microscope of claim 19. Eichhorn et al. and Krief et al. and Van Leeuwen et al. do not explicitly disclose identifying the attribute comprises determining, using pattern recognition, the attribute of the sample.

Bueren et al. teach identifying the attribute comprises determining, using pattern recognition, the attribute of the sample (“Interpretation module uses the image data and other data to perform an analysis and a recommendation.  In an embodiment, the analysis includes a pattern recognition analysis in a pattern recognition system of interpretation module 290 (e.g., a computer- or machine-automated analysis).  In one form of pattern recognition, image data from first imager module 230 is compared to a database of known patterns.  If a sufficient level of correspondence is found, a matching pattern is located upon which a recommendation, diagnosis or further processing instruction can be made.  The pattern database can be a part of interpretation module 290, or located externally, such as for example in data storage 260 or 

Eichhorn et al. and Bueren et al. are in the same art of z-stacks (Eichhorn et al., [0042]; Bueren et al., [0027], [0052], [0072]). The combination of Bueren et al. with Eichhorn et al. and Krief et al. and Van Leeuwen et al. allows for the use of pattern recognition. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the pattern recognition of Bueren et al. with the invention of Eichhorn et al. and Krief et al. and Van Leeuwen et al., as this was known at the time of filing, the combination would have predictable results, and as by ensuring through pattern recognition that the right area of a specimen has been identified, this will improve accuracy in scientific applications.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661